952 F.2d 406
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.James Lawrence KLEIN, Petitioner-Appellant,v.R.G. BORG, Warden, Respondent-Appellee.
No. 90-55833.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Dec. 4, 1991.*Decided Dec. 17, 1991.

Before EUGENE A. WRIGHT, DAVID R. THOMPSON and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
The judgment is affirmed for the reasons given by the district court in its Memorandum Decision and Order of May 1, 1990.


3
Petitioner has exhausted his state remedies.   State law has been properly applied.   There was no double jeopardy.   People v. Harrison, 48 Cal.3d 321 (1989).


4
AFFIRMED.



*
 The appellant was well represented on this appeal by Suzanna L. Graham, legal intern, of the University of Idaho College of Law


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3